Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/29/2021 has been entered.
This Office Action is in response to the communication and claim amendment filed on 03/29/2021; claims 1, 3-10, 16, and 20 have been amended; claims 2 and 11-15 have been canceled; claims 1, 10, and 16 are independent claims.  Claims 1, 3-10, and 16-26 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Ashok K. Mannava (Reg. No.: 45,301) has agreed and authorized the Examiner to amend claims 1, 10, and 16; Cancelled claims 4, 18-20, 22-23, and 25-26. 

Examiner’s Amendments
Claims
Replacing claims 1-26 as following:
1.	(Currently Amended) A non-transitory computer-readable medium storing processor-executed instructions that upon execution by a processor are to:
maintain a first set of encrypted instructions inactive until the first set of encrypted instructions is decrypted, wherein the first set of encrypted instructions is to modify a first function of a device;
receive, from an external source, a first encryption key associated with the first set of encrypted instructions, wherein the first encryption key is received based on completion of a first scenario associated with the first set of encrypted instructions;
automatically execute, upon completion of the first scenario, a set of decryption instructions to decrypt the first set of encrypted instructions using the first encryption key; 
control, via the set of decryption instructions, activation of the first set of encrypted instructions;
maintain a second set of encrypted instructions inactive until the second set of encrypted instructions is decrypted, wherein the second set of encrypted instructions is to modify a second function of the device;
receive, from the external source, a second encryption key associated with the second set of encrypted instructions, wherein the second encryption key is received based on completion of a second scenario associated with the second set of encrypted instructions;

control, via the set of decryption instructions, activation of the second set of encrypted instructions. 
	
2.	 (Canceled). 

3.	(Previously presented) The non-transitory computer-readable medium of claim 1, where a base function of the device and the first function are the same. 

4.	(Canceled)

5.	(Previously presented) The non-transitory computer-readable medium of claim 1, wherein the processor-executed instructions are upon execution by the processor further to execute the set of decryption instructions to assemble the first encryption key from pieces obtained from multiple sources. 

6.	(Previously presented) The non-transitory computer-readable medium of claim 1, wherein the processor-executed instructions are upon execution by the processor further to execute the first set of encrypted instructions to replace a base set of instructions during operation of the device, the base set of instructions to control a base function of a device. 



8.	(Previously presented) The non-transitory computer-readable medium of claim 1, wherein to modify the first function of the device via the first set of encrypted instructions, the processor-executed instructions are upon execution by the processor further to activate the first function of the device, including providing executable instructions to the device that cause the device to perform the first function of the device. 

9.	(Previously presented) The non-transitory computer-readable medium of claim 8, where the first function of the device is activated during operation of the device. 

10.	(Currently Amended) A method, comprising:
maintaining an inactive state of a first encrypted module embedded in firmware of a device until the first encrypted module is decrypted, wherein the first encrypted module modifies a first function of a device;
receiving, in the firmware of the device, a first decryption key associated with the first encrypted module, wherein the first decryption key is received based on completion of a first scenario associated with the first encrypted module, and the first decryption key is received from an external source; 

controlling execution of the first encrypted module upon completing the decrypting of the first encrypted module;
receiving, in the firmware of the device, a second decryption key associated with a second encrypted module, wherein the second encrypted module modifies a second function of a device, and wherein the second decryption key is received based on completion of a second scenario associated with the second encrypted module, and the second decryption key is received from the external source; 
decrypting, upon completion of the second scenario, the second encrypted module using the second decryption key; and
controlling execution of the second encrypted module upon completing the decrypting of the second encrypted module.

11-15.	(Canceled).

16.	(Currently Amended) An apparatus, comprising:
a processor; and
a non-transitory computer-readable medium storing processor-executed instructions that upon execution by the processor are to:
maintain a first set of encrypted instructions inactive until the first set of encrypted instructions is decrypted, wherein the first set of encrypted instructions is to modify a first function of a device; 
, from an external source, a first encryption key associated with the first set of encrypted instructions, wherein the first encryption key is received based on completion of a first scenario associated with the first set of encrypted instructions;
execute, upon completion of the first scenario, a set of decryption instructions to decrypt the first set of encrypted instructions using the first encryption key;
maintain a second set of encrypted instructions inactive until the second set of encrypted instructions is decrypted wherein the second set of encrypted instructions is to modify a second function of the device;
receive, from the external source, a second encryption key associated with the second set of encrypted instructions, wherein the second encryption key is received based on completion of a second scenario associated with the second set of encrypted instructions; and
execute, upon completion of the second scenario, the set of decryption instructions to decrypt the second set of encrypted instruction using the second encryption key. 

17.	(Previously presented) The apparatus of claim 16, wherein the processor-executed instructions are upon execution by the processor further to: 
control activation of the first set of encrypted instructions; and
control activation of the second set of encrypted instructions. 

18-20.	(Canceled)

21.	 (Previously presented) The method of claim 10, comprising:


22-23.	(Canceled)

24.	(Previously presented) The method of claim 10, comprising:
configuring, using the first encrypted module, interaction of the device with a consumable supply container.

25-26.	 (Canceled)


Examiner's Statement of reason for Allowance
Claims 1, 3, 5-9, 10, 16-17, 21, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed system and method/apparatus/non-transitory computer-readable medium. Examples associated with firmware encryption are described.  One example device firmware includes a base module.  The base module controls a base function of the device.  The device firmware also includes a first encrypted module that modifies a first function of the device.  The first encrypted module is inactive until decrypted.  A decryption module decrypts the first module using a first encryption key and controls activation of the first encrypted module. 

However, none of Kiperberg, Adkins, Kikumoto, and Abe teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 16a. For examples, it failed to teach “receive, from an external source, a first encryption key associated with the first set of encrypted instructions, wherein the first encryption key is received based on completion of a first scenario associated with the first set of encrypted instructions; automatically execute, upon completion of the first scenario, a set of decryption instructions to decrypt the first set of encrypted instructions using the first encryption key; control, via the set of decryption instructions, activation of the first set of encrypted instructions;” and “receive, from the external source, a second encryption key associated with the second set of encrypted instructions, wherein the second encryption key is received based on completion of a second scenario associated with the second set of encrypted instructions; automatically execute, upon completion of the second scenario, the set of decryption instructions to decrypt the second set of encrypted instructions using the second encryption key; and control, via the set of decryption instructions, activation of the second set of encrypted instructions.”
This feature in light of other features describes in the independent claims 1, 10, and 16 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/Canh Le/
Examiner, Art Unit 2439

July 1st, 2021 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439